Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8 recites the limitation “a plurality of the co-packaged optical module of claim 1 arranged on a common substrate” in line 2 of the claim. Instant specification teaches a plurality of co-packaged optical modules in FIGs. 4-6. However, the optical modules shown in these FIGs. do not meet the requirements of claim 1 of instant application. The Examiner fails to find support for claims 8-9 anywhere of instant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janta-Polczynski et al. (Janta-Polczynski et al., “Packaging challenges for next-generation high bandwidth optoelectrical switch modules”, SPIE, Feb 2020) in view of Jones (U.S. Patent 6,219,241 B1) and Taguchi et al. (U.S. Patent Application Pub. 2009/0215291 A1).
Regarding claim 1, Janta-Polczynski et al. teaches in FIG. 4 a co-packaged optical module comprising: a substrate; a processor arranged on the substrate (the ASIC switch die at the center); and a plurality of light engines mounted around the processor on the substrate using mounting assemblies configured to attach the respective light engines to the substrate, the light engines and the mounting assemblies disposed along a perimeter of the substrate, including at corners of the substrate (8 transceiver engines). Janta-Polczynski et al. further teaches in FIG. 4 that the light engines are level with the perimeter of the substrate. The difference between Janta-Polczynski et al. and the claimed invention is that Janta-Polczynski et al. does not teach that each of the mounting assemblies comprising a socket, a metal clamp clamping a corresponding one of the light engines into the socket, and a plurality of pins which when mated with corresponding holes in the substrate cause peripheries of the mounting assemblies, including the light engines, the sockets and the metal clamps, to be flush with the perimeter of the substrate. Jones teaches in FIG. 1 a socket for an integrated circuit having a plurality of electrical pins. The socket has a lever 122. Taguchi et al. teaches in paragraph [0040] that the lever can be made of a metal rod. One of ordinary skill in the art would have been motivated to combine the teaching of Jones and Taguchi et al. with the system of Janta-Polczynski et al. because a socket allows the integrated circuit to be replaced easily.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a socket, as taught by Jones and Taguchi et al., in the system of Janta-Polczynski et al.
Regarding claim 2, Jones teaches in FIG. 10 a clamp 122 that has a perimeter. It is obvious to vary the shape and size of the clamp and the size of the socket such that its perimeter is less than a perimeter of the socket and greater than a perimeter of the light engines.
Regarding claim 4, Janta-Polczynski et al. teaches in Section 3.3 that the substrate or interposer must include multiple layers. Janta-Polczynski et al. further teaches in Section 1.3 silicon photonics chips and in FIG. 2 the photonic substrate (PIC, photonic integrated circuit) and the base substrate at the bottom. Janta-Polczynski et al. teaches in FIG. 1 the electrical connection among the dies. Inherently, a PIC comprises optical circuits.
Regarding claim 5, Janta-Polczynski et al. teaches in FIG. 4 eight (8) optical engines with one the optical engines has its lid removed. Janta-Polczynski et al. further teaches in Section 3.5 embedded connections.
Regarding claim 7, Janta-Polczynski et al. teaches in Section 3.6 that each of the optical engines can have embedded laser source and in Section 1.4 the use of wavelength division multiplexing technology.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janta-Polczynski et al., Jones and Taguchi et al. as applied to claims 1-2, 4-5 and 7 above, and further in view of Yao (U.S. Patent Application Pub. 2015/0036278 A1).
Janta-Polczynski et al., Jones and Taguchi et al. have been discussed above in regard to claims 1-2, 4-5 and 7. The difference between Janta-Polczynski et al., Jones and Taguchi et al. and the claimed invention is that Janta-Polczynski et al., Jones and Taguchi et al. do not teach and interposer. Yao teaches in FIG. 3 an interposer 350 which can be added between the light engine and the socket. One of ordinary skill in the art would have been motivated to combine the teaching of Yao with the modified system of Janta-Polczynski et al., Jones and Taguchi et al. because the interposer renders signal accessible for probing/testing.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a transposer between the light engine integrated circuit and the socket, as taught by Yao, in the modified system of Janta-Polczynski et al., Jones and Taguchi et al.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janta-Polczynski et al., Jones and Taguchi et al. as applied to claims 1-2, 4-5 and 7 above, and further in view of Butler et al. (U.S. Patent 10,107,967 A1).
Janta-Polczynski et al., Jones and Taguchi et al. have been discussed above in regard to claims 1-2, 4-5 and 7. The difference between Janta-Polczynski et al., Jones and Taguchi et al. and the claimed invention is that Janta-Polczynski et al., Jones and Taguchi et al. do not teach that the optical connector comprises a planar light circuit. Butler et al. teaches in col. 1, lines 27-30 connector with planar light circuit. One of ordinary skill in the art would have combined the teaching of Butler et al. with the modified system of Janta-Polczynski et al., Jones and Taguchi et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use planar light circuits for the photonic engines, as taught by Butler et al., in the modified system of Janta-Polczynski et al., Jones and Taguchi et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl25 May 2022



/SHI K LI/Primary Examiner, Art Unit 2637